Citation Nr: 1021962	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-44 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to additional compensation for the Veteran based 
on the need for aid and attendance for the Veteran's spouse.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's spouse died on January [redacted], 2009.

2.	The Veteran filed this claim on January 21, 2009.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based upon the need for the regular aid and attendance of the 
Veteran's spouse have not been met.  38 U.S.C.A. § 1115 (West 
2002); 38 C.F.R. § 3.351(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify a claimant of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b).  Under the 
VCAA, VA also has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA prior to consideration of the 
issues addressed in this decision.  As set forth in more 
detail below, the facts in this case are not in dispute and 
the Veteran's appeal must be dismissed as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error.  Pratt v. Nicholson, 
20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive). Neither the 
veteran nor his representative has argued otherwise.

Factual Background and Analysis

On January 21, 2009, the Veteran filed this claim for 
entitlement to SMC based on the need for aid and attendance 
of his wife.  With that claim, he submitted his wife's death 
certificate, showing that she passed away on January [redacted], 2009.

SMC based on the need for aid and attendance is available 
when the Veteran's spouse is helpless or so nearly helpless 
as to require the regular aid and attendance of another 
person.  38 C.F.R. §§ 3.351(a), (b), (c).  While this 
description may have applied to the Veteran's wife in the 
three months leading up to her death, as the Veteran and his 
wife's physician claim, at the time of his claim several days 
after her death, the need for regular aid and attendance had 
ended.  Furthermore, at the time of her death, there was no 
claim pending for SMC based on the need for aid and 
attendance or the Veteran's wife.  Cf. 38 U.S.C.A. § 5121(a) 
(allowing specified dependents to receive accrued benefits 
for VA benefits to which the deceased individual was entitled 
to at the time of his or her death).  Thus the Veteran has 
failed to state a legal basis upon which relief can be 
granted.  As the law, and not the evidence, is dispositive in 
this case, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).




ORDER

Entitlement to additional compensation for the Veteran based 
on the need for aid and attendance for the Veteran's spouse 
is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


